Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
Receipt of Applicants’ Response, filed 23 February 2022, is acknowledged.  No claims are amended therein.  Claims 1 and 3 are cancelled.  Claims 25, 26, 31 – 33, 36, 43, 44, 50, and 56 remain withdrawn as being directed to a non-elected invention.  Accordingly, claims 2, 8, 13, 52, 53, and 59 remain available for active consideration.  
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 103 
The obviousness rejection of claims 1 and 3 set forth in the Action of 6 May 2021 are hereby withdrawn as moot in light of Applicants’ cancelation of the claims.
The rejection of claims 1, 2, 8, and 13 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 7 of U.S. Patent No. 10,035,920 (“the ‘920 patent”) is withdrawn in light of the amendments to the claims and applicants remark.  

REJECTIONS MAINTAINED 
Rejections Pursuant to 35 U.S.C. § 103 
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness pursuant to 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s), absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The rejection of claims 59, 2, 8, 13, 21, 52, and 53 pursuant to 35 U.S.C. § 103, as being obvious over US 2003/0175410 A1 to Campbell, P. and L. Weiss, claiming priority to 18 March 2002 (“Campbell ‘410”), in view of Ghosh, S., et al., Adv. Funct. Mater. 18: 1883 – 1889 (2008) and Silva, M., et al., Journal of Applied Polymer Science 128:  115 – 122 (25 June 2012) (“Silva (2012)”), as evidenced by Applicants’ specification, is hereby maintained.
The Invention As Claimed 
	Applicants claim a bio-ink composition comprising silk fibroin, a humectant, and a solvent, wherein the silk fibroin is present at 10 – 50% wgt, wherein the mass ratio of silk fibroin to humectant is between about 20:1 and 2:1, wherein the solvent is substantially free of an organic solvent, wherein the humectant is a sugar alcohol, a sugar polyol, or a combination thereof, wherein the polypeptide and humectant are present at a polypeptide : humectant ratio between about 5:1 and 2:1, and wherein the composition further comprises at least one agent.  
In addition, Applicants claim a pair of bio-ink compositions, the pair a composition comprising silk fibroin, a humectant, and a solvent, wherein the ink is self-curing, wherein the silk fibroin is present at 10 – 50% wgt, wherein the mass ratio of silk fibroin to humectant is between about 20:1 and 2:1, and wherein the bio-ink composition is a permanent structural material ink and the second bio-ink composition is a sacrificial support material ink.
 The Teachings of the Cited Art 
	Campbell ‘410 discloses compositions for preparing biomimetic scaffolds (see Abstract), and apparatuses for selectively depositing bio-ink solutions to build up 3-D biomimetic scaffold structures (see ¶[0008]), wherein the scaffolds are built using solid freeform fabrication techniques in a layered manufacturing process to build up shapes by incremental material deposition and fusion of thin, cross-sectional layers (see ¶[0053]; see also ¶[0206]), wherein the bio-inks solidify, or polymerize, or gel upon deposition (see ¶[0012]), wherein the scaffold implant may be permanent or may be biodegradable (see ¶[0014]; see also ¶[0054]), wherein a see ¶[0016]), wherein one or more bio-inks or solutions are deposited for a layer in a first pass and additional bio-inks are deposited in one or more subsequent passes ¶[0155]), wherein the bio-inks may be characterized as structural, functional and/or therapeutic (see ¶[0009]), wherein the structural bio-inks may be ionic hydrogels comprising polysaccharides such as alginates and chitosan (see ¶[0089]), wherein structural bio-inks are set, or solidified, upon exposure to the body temperature of the subject into which the scaffold is implanted (see ¶[0087]), wherein the functional bio-inks may modify, preserve or enhance a particular property of the inks, such as pH, porosity, surface adhesion, etc. (see ¶[0010]), the functional bio-inks comprising a poly-vinyl alcohol, gelatin, hyaluranate, or a polyethylene glycol (see ¶[0108]), wherein the therapeutic inks comprise agents that produce a biological effect in vivo (see ¶[0011]), wherein the agents may be pharmaceutical compositions or drugs, including small organic molecules, such as antibiotics and anti-inflammatories (see ¶[0117]), and wherein the therapeutic bio-inks may be formulated so as to provide controlled release over time, for example, days, weeks, months or years (see ¶[0125]).  The reference does not disclose bio-ink compositions wherein the polypeptide is a silk fibroin, or wherein the ink compositions comprise a humectant, such as glycerol, at a loading of 10 – 50% wgt, and at a wgt ratio to the silk fibroin between about 20 : 1, or between about 5 : 1 and 2 : 1.  The disclosures of Ghosh (2008) and Silva (2012), as evidenced by the specification, remedy those deficiencies.  
Ghosh (2008) discloses three–dimensional, microperiodic scaffolds of regenerated silk fibroin for tissue engineering fabricated by direct ink writing, wherein the ink consists of a silk Bombyx mori silkworm, deposited in a layer-by-layer fashion through a fine nozzle to produce a three-dimensional array of silk fibers, wherein the scaffolds supported human bone marrow-derived mesenchymal stem cell (hMSC) adhesion and growth (see Abstract), wherein the “direct-write” processes used to create the scaffolds employ assembly methods that use a computer-controlled translation stage that moves a pattern-generating device (e.g., ink deposition nozzle) in a layer-by-layer sequence, to form materials with controlled architectures and compositions in complex 3-D structures (see p. 1884, 1st col., 2nd para.), wherein silk fibroin demonstrates superb biocompatibility, robust mechanical properties, such as high mechanical modulus and toughness, relatively slow proteolytic biodegradation, the ability to utilize aqueous solutions, and the ability to control structure (id.), wherein, by using a concentrated 28 – 30 wgt % silk fibroin solution as the ink, dimensional shrinkage in the scaffolds was minimized (see p. 1884, 2nd col., 2nd para.), wherein, at a concentration of 19% wgt, or greater, the silk fibroin solutions behaved as Newtonian fluids (see p. 1884, 2nd col., 4th para.), and wherein the most concentrated silk fibroin solution (29% wgt) displayed a low shear viscosity of 2.9 Pa, which is similar to the viscosity of synthetic polyelectrolyte complexes initially developed for direct ink writing at the microscale (see p. 1885, 1st col.).
Silva (2012) discloses silk fibroin (SF) films comprising additives such as glycerol to provide improved mechanical properties, and lower aqueous solubility (see Abstract), wherein SF films were prepared with 1 or 3% wgt glycerin solution, and 50% volume percentage of SF aqueous solution (see p. 116, 2nd col., 1st para.), and wherein glycerin has plasticizing effect and provides mobility to the SF chains, increasing the film elasticity (see p. 121, 1st col, 3rd para.).
Application of the Cited Art to the Claims 
prima facie obvious before the filing date of the claimed invention to prepare compositions for preparing biomimetic scaffolds, wherein the scaffolds are built using solid freeform fabrication processes, the processes utilizing structural bio-inks comprising hydrogels, proteins, polysaccharides and/or biocompatible/biodegradable polymers, as well as therapeutic bio-inks comprising pharmaceutical compositions or drugs, and wherein the processes can use two or more bio-inks in the fabrication of the scaffolds, wherein the inks set, or solidify, upon exposure to body temperatures in vivo, as taught by Campbell ‘410, wherein the protein fibers of the scaffolds comprise arrays of silk fibroin formed from a silk fibroin solution as the ink, as taught by Ghosh (2008), wherein the silk fibroin compositions further comprise 1 or 3% wgt glycerin solution, and 50% volume percentage of SF aqueous solution, as taught by Silva (2012).  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Ghosh (2008) to the effect that the silk fibroin of the scaffolds exhibits good biocompatibility, impressive mechanical strength, controlled degradation, as well as versatility in processing and modifications, by the teachings of Silva (2012) to the effect that important parameters of SF films should be controlled for biomaterial applications, such as the molecular conformation of SF and the elasticity and malleability of the films, due to the films being stiff when dried.
	With respect to the quantitative limitations recited in claims 59 and 13 directed to the mass loading of silk fibroin and ratios between silk fibroin and glycerol, the Examiner notes that the references do not expressly disclose mass loadings of glycerol and silk that are exactly congruent with the recited limitations.  However, the Examiner notes that Ghosh (2008) teaches a silk fibroin solution concentration between 19 and 29% wgt, and Silva (2012) discloses silk fibrin See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
With respect to claim 59, which claim recites a limitation directed to the bio-inks of the invention being “self-curing,” the Examiner notes that the cited references do not expressly disclose inks that are characterized as self-curing.  However, the Examiner notes that Campbell ‘410 discloses inks that set, or solidify, upon exposure to the body temperature of the subject into which the scaffold is implanted (see ¶[0087]).  It is the Examiner’s position that such inks, which do not require any additional processes in order to solidify [cure], are effectively “self-curing,” thus reading on the limitation in question.
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 59, 2, 8, 13, 21, 52, and 53 would have been obvious within the meaning of 35 USC § 103.

Response to Applicants’ Arguments 
The Examiner has fully considered Applicants’ arguments submitted 23 February 2022, but does not find them persuasive.  Applicants first argue that “the references fail to teach or suggest a self-curing bio-ink composition comprising silk fibroin, a humectant, and a solvent.”  More specifically, Applicants argue that “[t]o the extent that Campbell teaches a property that could be considered "self-curing", such a property is described only with respect to synthetic 
Based on the citation from the reference quoted by Applicants, it is the Examiner’s position that these teachings are sufficient to motivate one of ordinary skill in the art to fabricate bio-inks that display a “self-curing” characteristic, even though that disclosure is not specifically directed to inks comprising silk fibroin.  Moreover, the bio-ink formulations according to the teachings of the cited references comprise silk fibroin at up to a 50% vol, and glycerol, at 1 to 3% wgt (see, for example, Silva (2012)).  In comparison, the invention as claimed in claim 59 is directed to bio-ink compositions comprising silk fibroin at 10 – 50% wgt, and a SF:glycerol ratio at 20:1 – 2:1.  Given the substantial similarities between the ink composition disclosed in the cited reference and the formulations recited in the claims, it is the Examiner’s position that the prior art compositions would necessarily be “self-curing,” as that term is used in the claims.
	Applicants also argue that there is no motivation to modify the teachings of Campbell ‘410 to incorporate the teachings of the secondary references, Ghosh (2008) and Silva (2012), based on the allegation that “the supposed advantages of the teaching of Silva are not relevant to the teaching of Campbell and Ghosh.”  The Examiner respectfully disagrees.  As set forth in the above rejection, Ghosh (2008) (see p. 1884, 1st col., 2nd para.), discloses that silk fibroin demonstrates superb biocompatibility, robust mechanical properties, such as high mechanical modulus and toughness, relatively slow proteolytic biodegradation, the ability to utilize aqueous solutions, and the ability to control structure, and Silva (2012) discloses that glycerin has see p. 121, 1st col, 3rd para.).  Although Campbell ‘410 does  not disclose the use of bio-inks comprising silk fibroin, it is the Examiner’s position that the teachings of the secondary references, as cited immediately above, provide ample motivation to the skilled practitioner to utilize bio-inks comprising silk fibroin and glycerol in order to obtain an improved result, regardless of whether Campbell ‘410 explicitly addresses any putative shortcomings in the disclosed protein-based bio-inks.
	Applicants further argue that the rejection of record fails to establish a reasonable expectation of success from combining the teachings of the cited references, based on the contention that “Ghosh [(2008)] would have informed a skilled artisan regarding the state of the art with silk fibroin inks and would have concluded that silk fibroin inks require a curing bath and are not self-curing.”  The Examiner respectfully disagrees on the basis that Applicants are reading too much into the teachings of the reference.  The reference expressly discloses that the advantageous properties of silk fibroin in protein-based bio-inks comprise a “combination of features [that] is particularly unique for degradable biocompatible polymers and prompted the use of this protein polymer in the present studies (see p. 1884, 1st col., 2nd para.).”  Furthermore, although mentioning that the coagulation bath composition was a “parameter” that was subject to investigation, there is no teaching that such coagulation is either necessary, or a drawback to the use of silk fibroin.  Furthermore, the disclosure of Silva (2012) teaches that possible negative characteristics of silk fibroin can be diminished or overcome by the use of compositions further comprising glycerol.  Consequently, in light of these specific disclosures, it is the Examiner’s position that there is reasonable expectation of success in combining the teachings of the reasonable expectation of success, and not conclusive proof of efficacy.  See MPEP § 2143.02 I.
	In addition, Applicants argue that the obviousness rejection of record incorrectly used inherency, on the basis that “there is no evidence to suggest that the hypothetical combination of Campbell, Ghosh, and Silva would necessarily produce a self-curing composition.”  However, Applicants’ argument in this regard ignores the basic principle that a chemical composition and its properties are inseparable.  See MPEP § 2112.01 II.  “Products of identical composition cannot have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709 (Fed. Cir. 1990).  Given the substantive similarities between the invention as claimed and the combined teachings of the cited references, the ink compositions of the prior art would necessarily be self-curing, regardless of whether the art explicitly recognizes the need for or the existence of such property.  The fact that Applicants have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Consequently, Applicants’ arguments are unpersuasive, and the claims stand rejected pursuant to 35 U.S.C. § 103.

NO CLAIM IS ALLOWED.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
CONCLUSION
7.	Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	
/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619